DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. US 2016/0375640 (hereinafter CHO) in view of Herman US 2019/0030818 (hereinafter Herman).

Regarding claim 1, CHO teaches: a numerical control device for controlling an additive manufacturing apparatus for manufacturing a modeled object by irradiating a material fed by a driving force of a motor with a beam and applying the material being molten to a workpiece (Fig. 2), the numerical control device comprising:
an error detector to detect an error in height of the workpiece in a height direction in which the material is deposited ([0064] - - shape measurement unit measures the shape of the object; [0066] - - the shape determination unit determines whether the measurement data is within tolerance); and
an adjuster to adjust a supply amount of the material on a basis of the error ([0068] - - the shape correction unit supplies additional material to correct the shape),

But CHO does not explicitly teach: estimating the height of the workpiece on a basis of a contact state of the material with the workpiece.

Herman teaches: estimating the height of the workpiece on a basis of a contact state of the material with the workpiece (Fig. 2, [0043] - - sensor indicates a force generated by the extrusion of the filament; [0053] - - when the z gap is too wide, the driving force is too little; [0054] - - when the z gap is too small, the drive force is too high; [0055] - - when the gap is at the correct position, the drive force is at the target; therefore the z gap is estimated based on the drive force; the z gap represents the height of the workpiece, the drive force indicates the contact state).

CHO and Herman are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device, as taught by CHO, and incorporating estimating the height of the workpiece on a basis of a contact state of the material with the workpiece, as taught by Herman.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve 3D printing process, as suggested by Herman ([0008]).

Claim 8 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Claim 9 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 3, the combination of CHO and Herman teaches all the limitations of the base claims as outlined above. 

CHO further teaches: compares an absolute value of the error with a threshold, and adjusts the supply amount when the absolute value of the error is larger than the threshold ([0068] - - when the measurement data is so small that it exceeds the dimensional tolerance, supply additional material).

Regarding claim 5, the combination of CHO and Herman teaches all the limitations of the base claims as outlined above. 

Herman further teaches: detects the error on a basis of an estimate of disturbance torque that acts on the driving unit motor (Fig. 2, [0030] - - a motor driving a filament; [0043] - - sensor indicates a force generated by the extrusion of the filament; force maps to torque of motor).
CHO and Herman are combinable for the same rationale as set forth.

Regarding claim 6, the combination of CHO and Herman teaches all the limitations of the base claims as outlined above. 

Herman further teaches: detects the error on a basis of the estimate when a velocity at which the material is fed is a velocity in accordance with a machining condition. ([0017] - - senses angular displacement; the less the angular movement per unit of time, the greater the force; the angular movement per unit of time is a velocity at which the material is fed).
CHO and Herman are combinable for the same rationale as set forth.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. US 2016/0375640 (hereinafter CHO) in view of Herman US 2019/0030818 (hereinafter Herman) and further in view of NAKAMURA JP 2016137654 (hereinafter NAKAMURA).

Regarding claim 2, the combination of CHO and Herman teaches all the limitations of the base claims as outlined above. 

But the combination of CHO and Herman does not explicitly teach: 
the error detector detects the error in each of a plurality of sections into which the workpiece is divided in a machining direction, and
the adjuster adjusts the supply amount in each of the sections.

However, NAKAMURA teaches:
an error detector detects the error in each of a plurality of sections into which the workpiece is divided in a machining direction (Abstract - - measuring the height in a plurality of sites of the model), and


CHO, Herman and NAKAMURA are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device, as taught by the combination of CHO and Herman, and incorporating detecting error in a plurality of sections, as taught by NAKAMURA.  

One of ordinary skill in the art would have been motivated to do this modification in order to perform high quality shaping without forming irregularity, as suggested by NAKAMURA (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUHUI R PAN/Primary Examiner, Art Unit 2116